Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 30, 2018

                                    No. 04-18-00842-CV

                         Ernesto RIVERA, Jr. and Brandon Torres,
                                      Appellants

                                              v.

                    Alissa GARCIA and Jose Reynaldo Mendez Garcia,
                                     Appellees

                      From the County Court, Jim Wells County, Texas
                             Trial Court No. 17-05-57235-CV
                     Honorable Michael Ventura Garcia, Judge Presiding


                                       ORDER
      The court reporter’s notification of late reporter’s record is NOTED.




                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court